DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Response to Amendment
	With respect to the applicant’s arguments, the Examiner maintains Prior art Johnson discloses the intelligent door lock system 10 comprises the capability to detect and authenticate the user’s mobile device to lock and unlock the door. The intelligent door lock system 10 can also initiate a series of action including unlocking doors, turning on lights, adjusting temperature (HVAC control) and turning on a stereo, see paragraph 0225-0226. Even though the commands for these actions may also be carried out by the mobile or computing device or the intelligent door lock system back end 68, the user may define one or more events to be triggered by the door lock system 10 upon proximity detection and authentication of the user’s device by the intelligent door lock system 10. Consequently, after programming, the intelligent door lock direct control of other actions after proximity detection and authentication of the user’s mobile device.
 	The Examiner notes Johnson identifies the intelligent door lock system 10, a door lock/unlock assembly mounted in a door, figure 1a, for example, paragraphs 0159 and 0201. Johnson confuses this identity as a “intelligent door look (or lock) system 100” throughout the specification, especially in key paragraphs 0223-0226 which is easily confused with the overall lock control system shown in figure 17, paragraph 0217, which is the intelligent door lock system 100. Unfortunately, figure 17 also confuses the system components/ function with new or incorrect labels. Also, figure 1G, paragraphs 0155-0161 disclose the door lock is an assembly of parts, hence a “system”, comprising a WiFi radio, Comm module 40 to communicate with a local WiFi access point 40, Bluetooth radio to pair the user’s device with the door lock and a microprocessor 38 coupled to memory, sensors and LEDs 48 to determine and indicate control decisions. This door lock assembly is therefore capable to support the disclosed control decisions to “initiate” (see paragraph 0026) other actions in addition to lock/ unlock the door.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2015/0102927 in view of Scoggins et al. US 9,710,987.

a structure including devices (paragraph 0226, an intelligent door lock system 10 mounted to the front door of a home or building),0194, 
a short range wireless interface operatively connected to the devices for control thereof, wherein the wireless interface includes a Bluetooth® Smart radio  (figure 17, paragraphs 0194, 0218-0220, the user’s device 210 is linked with the intelligent door lock 10 using Bluetooth; information is also communicated between the back-end server 68 with the intelligent door system 10 and with the user’s device 210),
wherein the devices include a plurality of door locking devices, wherein the Bluetooth® Smart radio is configured to listen for beacons from respective door locking devices, (figures 17 and 20, paragraphs 0217 and 0223-0025, an intelligent door lock comprising a unique ID that can only be used to command a specific intelligent door lock system 100 to lock or unlock; once the app running on the mobile device 210 is validated and authenticated via the intelligent door lock system back-end 68, the mobile device 210 discovers the lock through a Bluetooth discovery process since the intelligent door lock and the mobile device are within a predetermined proximity to each other).
wherein there are a plurality of rooms, each including one of the plurality of door locking devices, wherein each hotel room includes, with respect to claim 45, a HVAC device, and specific to claim 49, a room lighting device, configured to be directly controlled by data received from the a respective locking device beacon (the “locking device beacon” is interpreted as the the intelligent door lock system 10 detects and authenticates the mobile device 210 and initiate a series of actions including unlocking doors, turning on lights, adjusting temperature (control of HVAC) and turning on a stereo; through a web interface of the intelligent door lock system back-end 68, the user may define one or more events to be triggered upon proximity detection and authentication of the user’s mobile device to the intelligent door lock system 10).
	Johnson teaches a door lock system that allows an intelligent lock on one or more buildings to be controlled but is silent there are a plurality of rooms, each including one of the plurality of door locking devices. Johnson also teaches the intelligent lock and the mobile device use Bluetooth for discovery and subsequent communication but does not specifically teach Bluetooth Smart radio.
	Scoggins teaches methods to provide a hotel guest with the convenience of using her/his mobile device for unlocking a door of a guest room, column 27, lines 23-36. The mobile device is used for the validation of credentials from a door lock vendor server and to lock/ unlock a door of her/his guest room instead of needing to obtain from the front desk and use a traditional physical key card. Also Scoggins discloses Bluetooth, Bluetooth Low Energy (BLE) (or Bluetooth Smart radio) or other such short range wireless communication enable mobile device to control the guest room door, column 27, lines 37-67.
	Since Johnson teaches the intelligent door lock system comprises a short range wireless network and a smoke or fire detector, the detector known to be used in a hotel or offices, see paragraphs 0015 and 0218, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to recognize the application of the intelligent 

As to claim 45 with respect to claim 44 and claim 50 with respect to claim 49, Scoggins of Johnson modified teaches wherein the structure includes a hotel room (column 27, lines 23-67, Bluetooth Low Energy short range wireless communication enabled mobile devices enable guests to use her/his mobile phone to unlock a door of her/his guest room).

Claims 46-48 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BLANE J JACKSON/Primary Examiner, Art Unit 2644